Citation Nr: 1710030	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (previously claimed as an ulcer). 

2.  Entitlement to service connection for a neurological disorder (previously claimed as nerves).  

3.  Entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure (previously claimed as respiratory cancer). 

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2013. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009, August 2010, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The September 2009 rating decision denied entitlement to service connection for a gastrointestinal disorder (claimed as ulcers) and for a neurological disorder (claimed as a nerve disorder).  The August 2010 rating decision denied service connection for a respiratory disorder (claimed as respiratory cancer).  Finally, the April 2011 rating decision granted service connection for PTSD and assigned an initial 70 percent disability rating, effective May 14, 2008, and denied entitlement to TDIU.  

This matter was previously before the Board in October 2012, at which time it was remanded for additional development.

While the claim was in remand status, the RO granted entitlement to service connection for myocardial infarction and assigned a 100 percent disability rating effective August 28, 2013.  The RO also granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effective August 28, 2013.  The assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  A TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  A TDIU based on other disabilities in addition to the total schedular rating, warrants entitlement to a category of special monthly compensation that would result in a rate of compensation above the rate provided for 100 percent disability.  Special monthly compensation is warranted if there is a single service-connected disability rated at 100 percent and other service-connected disabilities separate and distinct from the disability rated as 100 percent, and are rated at a combined disability rating of 60 percent or higher.  

The Secretary has an obligation to maximize benefits.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Therefore, the TDIU claim is rendered moot for the period beginning on August 28, 2013, because he was also granted an award of SMC based on the fact that he has a total schedular rating for myocardial infarction, as well as additional service-connected disabilities independently ratable at 60 percent or more.  Therefore, the Veteran's benefits have already been maximized.  Under such circumstances, the Board will limit its consideration as to whether TDIU is warranted for the period prior to August 28, 2013.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for a gastrointestinal disorder, a neurological disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's PTSD has resulted in occupational and social impairment that has more nearly approximated deficiencies in most areas rather than total.

2.  The Veteran's service-connected disability is not sufficient to render him unable to obtain or maintain a substantially gainful occupation.  
CONCLUSIONS OF LAW

1.  Throughout the period of the claim, the schedular criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to August 28, 2103, the criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that all pertinent available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity of his psychiatric disorder in December 2010 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the December 2010 and May 2014 VA medical examinations are adequate for adjudication purposes, because these reports provide the results of thorough psychiatric assessments.

Additionally, the Board finds there has been substantial compliance with its October 2012 remand directives.  This claim was remanded for issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet App 238 (1999).  The SOC was issued in December 2012, therefore, VA has complied with the October 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis: Increased Rating

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD was rated 70 percent disabling, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126  (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

VA treatment records dated from November 1999 to December 1999 showed that the Veteran endorsed symptoms of intrusive recollections, anxiety, flashbacks, occasional nightmares, loss of interest, mildly restricted range of affect, insomnia or sleep disturbances, difficulty concentrating, and hypervigilance.  He was oriented, neat, cooperative, and clean in appearance.  He had good eye contact, appropriate affect, and logical thought processes.  The diagnosis was chronic PTSD.   

In a November 2003 VA treatment record, it was noted that the Veteran completed 15 years of education and two months of technical training.  He reported that his longest job was 18 years and that his usual occupation was a manger or administrative personnel.  He stated that he had serious problems getting along with his co-workers, but no problems getting along with relatives.  The Veteran denied suicidal ideation.  

An October 2008 VA psychiatry note indicated that the Veteran had nightmares, insomnia, flashbacks, and a depressive mood.  The Veteran worked as an operations manager at a construction company.  His grooming was appropriate and his behavior was described as cooperative and reasonable.  His mood was dysphoric, affect was congruent with mood, thought process was normal, speech was of normal rate and rhythm, insight was limited, judgment was good, orientation was full, memory was intact, and fund of knowledge was average.  A GAF score of 53 was assigned.  There were no delusions or obsessions.  

A November 2008 VA psychological assessment indicated that the Veteran's sleep was poor and inconsistent.  He experienced nightmares three to four times a week as well as periodic depression, exaggerated startle response, hyperalertness, and avoidance of crowds.  The Veteran reported that he previously abused alcohol, but was sober for eight or nine years.  The Veteran was not married, but was in serious relationship for 10 years.  He reported three brothers and two stepsisters, but he only maintained contact with one of his brothers.  He attended church occasionally and enjoyed reading about science and history.  The Veteran stated that for the past three years he worked as an operations manager for Borough Recycling.  His work hours were from 7 a.m. to 5 p.m.  Prior to that he worked at a brewery for 18 years, but separated from that employment due to alcohol abuse.  The Veteran reported some education credits, and stated that he needed 60 credits to obtain a degree.  The examiner noted that the Veteran was neatly and casually dressed. 

VA treatment records from December 2008 to May 2010 showed that the Veteran complained of insomnia, anxiety, frequent nightmares, changes in mood, and depression.  During this period his medication was adjusted multiple times.  In December 2009, it was noted that the Veteran tried another medication which put him in a bad state, and that every medication resulted in a discomforting side effect.  A May 2010 mental status examination showed that he was pleasant, calm, and engageable.  

The Veteran was afforded a VA examination in December 2010.  His symptoms included moderate to severe anxiety, panic attacks, sleep impairment, increased hyper-startle response, avoidance, flashbacks, nightmares, intrusive thoughts, and depression.  His panic attacks occurred three to four times a week during which his heart raced, he sweated profusely, his thinking was confused, and he forgot what he was doing.  He reported being awake for two days in a row, but refused to take medication.  The Veteran was described as a loner.  He did not interact with others, stayed away from crowds, and avoided sporting events and malls.  He did not like when people walked behind him.  His nightmares resulted in him yelling out, punching, and kicking his fiancé.  His fiancé threatened to leave him if he did not seek treatment.  His intrusive memories interrupted him at work.  He also experienced depression more days than not and was often a-motivated and anhedonic.  His leisure activities included reading, surfing on the computer, and attending church occasionally, however, he did not get much enjoyment from his leisure activities.  The Veteran was engaged to be married to his significant other of ten years and he maintained contact with one brother.  The Veteran reported that he returned to school after service and attained a bachelor's degree in chemistry.  He worked in breweries most of his life.  At the time of the examination, he was employed as an operations manager at a recycling company in Queens.  He worked there for 10 years and traveled to Ireland every six months to work with the breweries there.  He reported that he worked 11 hours a day on the night shift to keep himself busy.  A mental status examination revealed that he was guarded and slightly angry.  The Veteran avoided eye contact, and displayed a depressed and anxious mood, normal speech, logical and directed thoughts, and fair judgment and insight.  There was no evidence of delusional or psychotic thinking and he denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 50.  The examiner stated that his symptoms had a negative impact on his family role functioning, employment, physical health, interpersonal relationships, and leisure activities.  

The Veteran underwent another VA examination in May 2014.  He endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran described a good relationship with his wife, although he continued to act violent towards her in his sleep and she previously slept in a separate room.  His fiancé urged him to participate in activities with her, but he refused.  He described a good relationship with his adult stepchildren.  He reported contact with his mother and three brothers.  He stated that he had a group of friends that he mainly communicated with over the phone.  He spent most of his time at home reading, using the computer, and going for walks.  He continued to avoid crowds.  The examiner concluded that his PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran worked as an operations manager for a recycling company for 12 years until he retired In June 2013 due to his medical condition.  During that time he worked the night shift to avoid dealing with others.  He reported good job performance.  The Veteran stated that his PTSD symptoms increased since having two heart attacks in June 2013, as he stopped work and had more unstructured time. 

The Board finds that a rating in excess of 70 percent is not warranted.  The evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including, insomnia, nightmares, flashbacks, hyper-alertness, panic attacks, anxiety, depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, avoidance, intrusive thoughts, and exaggerated startle response.  GAF scores ranged from 50 to 53, indicating moderate to serious symptoms.  Mental status examinations revealed logical and goal directed thought processes, full orientation, and intact memory.  There was no evidence of delusions or hallucinations or grossly inappropriate behavior.  The Veteran consistently denied suicidal or homicidal ideation.  

A rating in excess of 70 percent requires manifestations that result in total occupational and social impairment.  That level of impairment has not been present during the pendency of this appeal.  With respect to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran was described as a loner and did not interact with others.  However, he had a good relationship with his fiancé and his adult stepchildren.  He also maintained contact with his brother and mother and had a group of friends who he communicated with over the phone.  With regard to occupational impairment, the Veteran worked at breweries for 18 years before he separated due to alcohol abuse.  During the pendency of this appeal he worked as an operations manager at a recycling company for 12 years before he retired due to his service-connected heart disorder.  He worked the night shift to avoid interacting with co-workers and received good performance reports.  For these reasons, the Board finds that a rating of 70 percent is not warranted throughout the pendency of the claim.
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 70 percent for PTSD must be denied.

Consideration has been given to assigning a staged rating for the disability decided herein; however, the Board has determined that the above-noted disability has not fluctuated significantly in the course of this appeal, such as to warrant the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the Veteran has not alleged that his psychiatric disorder has worsened or changed in severity since his most recent VA examination of May 2014.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The disabling manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from the disabilities individually or in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.



	(CONTINUED ON NEXT PAGE)
Legal Criteria: TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis: TDIU

The Veteran contends that he is entitled to TDIU benefits due to his service-connected PTSD.  After reviewing the evidence of record, the Board finds that TDIU benefits are not warranted.  

Prior to August 28, 2013, the Veteran's only service-connected disability was PTSD, rated as 70 percent disabling.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  

As noted above, the Veteran's PTSD symptoms included insomnia, nightmares, flashbacks, hyper - alertness, panic attacks, anxiety, depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, avoidance, intrusive thoughts, and exaggerated startle response.

Although the Veteran reported in December 2010, that he stopped working fulltime in November 2010 due to his PTSD, subsequent VA examination reports indicated otherwise.  During the December 2010 VA examination, he reported that he worked 11 hours a day as an operations manager at a recycling company.  During the May 2014 VA examination, he stated that he worked as an operations manager for 12 years until he retired in June 2013 due to his heart disorder.  He also reported that he worked the nightshift to avoid dealing with others, but received good performance reports.  

With respect to education, in his December 2010 VA Form 21-8940, he indicated that he only completed high school, however a November 2008 VA treatment record indicated that he completed some courses towards attaining an associate degree.  At the December 2010 VA examination, the examiner noted that the Veteran had a bachelor's degree in chemistry.  

Notably, the VA examiners did not find that the Veteran's PTSD symptoms caused total occupational and social impairment.  The December 2010 VA examiner opined that the Veteran's PTSD symptoms had a significant impact on his employment and interpersonal relationships.  The May 2014 examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The Board acknowledges that the Veteran's PTSD results in occupational impairment, however, the evidence of record does not show that his service-connected PTSD precluded substantially gainful employment.  When taking into consideration the Veteran's symptoms associated with his service-connected disability, the Board finds that the Veteran is not precluded from engaging in a substantially gainful employment.  A disability rating is already meant to compensate a Veteran for the average impairment of earning capacity resulting from said disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran indicated that he stopped working in June 2013 because he had two heart attacks.  Prior to that, he was gainfully employed and worked 11 hours a day as an operations manager until he retired in June 2013.  As such, after reviewing all of the medical evidence of record, the Board finds that the Veteran's service-connected disability did not render him unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational history prior to August 28, 2013.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

The claim of entitlement to TDIU benefits is denied.


REMAND

The Veteran asserts that he has a respiratory disorder, to include a respiratory cancer and/or infection, related to service.  

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.
 
The Veteran asserts that he was diagnosed with a respiratory cancer and respiratory infections.  August 2013 private treatment records show that the Veteran was found to have moderate emphysema and pneumonia during his admission for congestive heart failure.  Short-term follow-up was recommended by the radiologist to ensure resolution and exclude mucinous bronchioloalveolar carcinoma.  The Veteran asserts that his respiratory disorder was caused by his in-service herbicide exposure.  In addition, the Veteran's service treatment records show that he was treated for an upper respiratory infection in September 1968.  The Board finds that under these circumstances, a VA examination and opinion are warranted pursuant to McLendon.

In October 2012, the claims for entitlement to service connection for a gastrointestinal disorder and a neurological disorder were remanded for additional development.  The RO was instructed to readjudicate the claims and issue a supplemental statement of the case (SSOC) prior to returning the issues to the Board.  It does not appear that the RO issued a SSOC following the development on remand, as required under 38 C.F.R. § 19.31.  As discussed below, additional development is also required for these claims, this development also necessitates further review by the RO prior to return of the case to the Board.

The Veteran asserts that he has a gastrointestinal disorder and a neurological disorder related to service.  In the alternative, he asserts that his gastrointestinal disorder is related to his service-connected PTSD with alcohol abuse. 

A July 2010 VA treatment record notes that the Veteran complained of abdominal pain, for which he took Zantac.  The Veteran was instructed about gastroesophageal reflux disease prevention and proper nutrition.  It was also noted that the Veteran had an esophagogastroduodenoscopy performed by a private provider eight months prior.  The Veteran stated that no interventions were necessary, but he was not sure about the findings.  It does not appear that the private treatment records containing the results of the esophagogastroduodenoscopy are associated with the claims file.  On remand, such record private treatment records should be obtained.  

The Veteran was afforded a VA examination in June 2013.  The Veteran reported that he had a bleeding ulcer that was treated at a VA hospital 10 to 15 years ago.  The examiner noted that a search of the Veteran's VA medical records did not reveal treatment for a duodenal or gastric ulcer.  The examiner noted a July 2010 VA treatment record which showed that he used over-the-counter medication for abdominal pain and that he was an alcoholic who barely ate one meal a day.  He was prescribed gastroesophageal reflux disease prevention and proper nutrition.  On the current examination, the examiner stated that the Veteran reported pain in his lower abdomen, but no epigastric pain or heartburn.  Therefore, the examiner found that the Veteran did not have a specific diagnosis related to the stomach or duodenum.  In support of the opinion, the examiner stated that the Veteran was a regular VA patient, and there would be a problem list if he had a stomach condition.  The examiner also stated that "[e]ven if he had a stomach condition at all, it must be like [gastroesophageal reflux disease] or gastritis most likely from alcohol use." 

The Veteran underwent another VA examination in May 2014.  The examiner noted that the Veteran denied a stomach or duodenal condition and that he was not being treated for any stomach or duodenal condition.  The examiner concluded that he did not have any stomach or duodenal complaints or history.  Diagnostic imaging studies or other diagnostic procedures were not performed to determine if the Veteran had a gastrointestinal disorder during the period of the appeal.  

The June 2013 and May 2014 VA examiners concluded that the Veteran did not have a gastrointestinal disorder.  It appears that the conclusions were based, at least in part, on the lack of medical records showing a diagnosis of a gastrointestinal disorder.  In particular, the June 2013 VA examiner supported the medical opinion with the fact that the Veteran was a regular VA patient, but that he did not have a gastrointestinal disorder on his VA problem list.  It does not appear that the VA examiners conducted any type of diagnostic imaging testing that could be useful in diagnosing gastrointestinal disorders.  Additionally, the June 2013 VA examiner suggested that the Veteran may have gastroesophageal reflux disease or gastritis, most likely from alcohol abuse.  Therefore, in light of the June 2013 VA examiner's determination that the Veteran may have gastroesophageal reflux disease or gastritis related to his service-connected psychiatric disorder, and the lack of any diagnostic imaging study that may be useful in diagnosing a gastrointestinal disorder, the Board finds that a remand is required to provide the Veteran another VA examination.  

With respect to the Veteran's neurological disorder, the Veteran's service treatment records show that he reported leg cramps on his April 1970 report of medical history.  

During a December 2010 VA examination for his service-connected psychiatric disorder, the Veteran reported that he received a shrapnel in his leg during service.  The examiner noted that the Veteran maintained some scarring and nerve damage.  

The Veteran was afforded a neurological examination in June 2013.  The VA examiner determined that the Veteran did not have a diagnosis of peripheral neuropathy, but provided a diagnosis of cramps.  The examiner noted that the Veteran experienced pain in the legs and cramps since service.  The Veteran complained of numbness, cramps, and pain in the lower extremities, especially the thighs.  His symptoms included mild intermittent pain and numbness in the lower extremities.  Muscle strength testing, reflex examination, and sensory examinations were normal.  

The Veteran was examined again in June 2014.  The VA examiner diagnosed cramps and tingling.  The Veteran reported cramps, tingling, and numbness for the past 10 years.  Examination showed mild parasthesias and/or dysesthesias and numbness in the upper and lower extremities.  A sensory examination showed decreased sensation in the hand/fingers, lower leg/ankle, and foot/toes.  A July 2013 electromyography (EMG) was normal.  There was no diagnostic evidence to indicate peripheral neuropathy or mononeuropathy in the lower limbs and extremities.  The examiner explained that apart from subjective sensory deficit in the bilateral upper and lower extremities, there was no other abnormality in the motor or sensory examination.  

The diagnosis section of the June 2013 and June 2014 examination reports included a diagnosis of cramps.  The June 2013 and June 2014 VA examiners did not offer an etiological opinion regarding the Veteran's diagnosed cramps.  In addition, the VA examiners did not consider the December 2010 VA examination report which indicated that the Veteran had scarring and nerve damage from an in-service shrapnel injury.  Therefore, another examination is warranted to determine if the Veteran has a neurological disorder, to include cramps, that is related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e). 

2.  Then the RO should undertake all indicated development to obtain private treatment records related to the Veteran's esophagogastroduodenoscopy.  The RO or AMC should inform the Veteran that additional treatment records may be available, and a signed and completed VA Form 21-4142 is needed.  A negative response is requested if no records are available.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all respiratory disorders that have been presented during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner must identify all respiratory disorders present during the period of the claim.

Following the examination and a review of the relevant records and lay statements, the examiner should address the following: 

(a)  With respect to each respiratory disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include in-service herbicide exposure.  

(b) With respect to each respiratory disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by or permanently worsened by his service-connected disabilities.  

4.  Then, the RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all gastrointestinal disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed, to include all necessary examination and diagnostic testing, to determine whether the Veteran has a current gastrointestinal disorder.  The examiner should confirm or rule out a gastrointestinal diagnosis.  

If the examiner determines that a gastrointestinal disorder has not been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

(a) If the examiner determines that any gastrointestinal disorder has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's service, to include exposure to Agent Orange.  

(b) If the examiner determines that any gastrointestinal disorder has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD with alcohol use.  

(c) The examiner must address the June 2013 VA examiner's statement suggesting gastroesophageal reflux disease or gastritis as a result of his alcohol abuse.  

(d) A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.  

5.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all neurological disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should address the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the neurological disorder, to include cramps, originated during or is otherwise etiologically related to the Veteran's service, to include exposure to Agent Orange.  

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the neurological disorder, to include cramps, was caused or permanently worsened by the Veteran's service-connected PTSD with alcohol use.  

(c) The examiner must address the April 1970 report of medical history showing a complaint of leg cramps as well as the December 2010 VA examination report indicating that the Veteran had scarring and nerve damage from an in-service shrapnel injury.

(d) A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.  

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


